Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Applicant’s election without traverse of Group A, claims 1-5	 in the reply filed on November 9, 2021 is acknowledged.
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al 2016/0025932 (see Figs. 1-5 and 10; see paragraphs 0006-0007, 0036, 0052, 0060-0071 and 0112) in view of Korean document KR 2011-0138880 (see the Abstract).
Shi et al discloses a method of manufacturing an optical multiplexer (MUX—see Fig. 10) by molding an array of aspheric lenses integrally with a right triangular prism on a glass substrate—ie, placing a raw material between an upper mold and the substrate as shown in Fig. 5—to form a microarray lens layer and an optical block molded product and cutting (see also Fig. 5) the molded product after removal from the mold to form an individual MUX.  The primary reference essentially lacks the aspects of employing two molds, upper and lower, and the aspect of forming multiple microarray lens layers and blocks.  KR -880 discloses the formation of a wafer lens using upper and lower stamps that are pressed on the raw material for forming the lens—see the Abstract.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified 
3.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742